 

Case 2:20-cv-00107-Z-BR Document 7 Filed 07/13/20 Pagelof2 PagelD 17

 

 

 

 

 

N U.S. DISTRICT COURT
ORTHERN DIST
IN THE UNITED STATES DISTRICT COURT FILED OF TEXAS
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION |
JUL | 3 200

CHARLES KEITH McDONALD, III,

CLERK, U.S. DISTRICT CO ‘

Petitioner, By ss
Deputy

 

 

 

Vv. 2:20-CV-107-Z
LORIE DAVIS, Director,

Texas Department of Criminal Justice,
Correctional Institutions Division,

CON 00? OP (Or? 6? CO? (OR (Or (60 COD

Respondent.
ORDER ADOPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
DISMISSING PETITION FOR A WRIT OF HABEAS CORPUS

Before the Court are the findings, conclusions and recommendation of the United States
Magistrate Judge (ECF No. 6) to dismiss the Petition for a Writ of Habeas Corpus (ECF No. 3)
filed by Petitioner in this case. No objections to the findings, conclusions, and recommendation
have been filed. After making an independent review of the pleadings, files, and records in this
case, the Court concludes that the findings, conclusions and recommendation of the Magistrate
Judge are correct. It is therefore ORDERED that the findings, conclusions, and recommendation
of the Magistrate Judge are ADOPTED, and the Petition for a Writ of Habeas Corpus is
DISMISSED.

Considering the record in this case and pursuant to Fep. R. App. P. 22(b), Rule 11(a) of the
Rules Governing Section 2254 Cases in the United States District Courts, and 28 U.S.C. § 2253(c),
the Court denies a certificate of appealability because petitioner has failed to make “a substantial

showing of the denial of a constitutional right.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); see

also Hernandez v. Thaler, 630 F.3d 420, 424 (5" Cir. 2011).
Case 2:20-cv-00107-Z-BR Document 7 Filed 07/13/20 Page 2of2 PagelD 18

The Court ADOPTS and incorporates by reference the Magistrate Judge’s findings,
conclusions, and recommendation filed in this case in support of its finding that petitioner has
failed to show (1) that reasonable jurists would find this Court’s “assessment of the constitutional
claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the
petition states a valid claim of the denial of a constitutional right” and “debatable whether [this
Court] was correct in its procedural ruling.” Slack, 529 U.S. at 484.

If petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or submit
a motion to proceed in forma pauperis on appeal.

SO ORDERED.

July 13, 2020.

 

MATAHEW J. KACSMARYK
ED STATES DISTRICT JUDGE
